FILED

JUN 2 9 2012
UNITED sTATEs 1)1sTR1cT coURT c:erk, us D,~St,,m & 3
FoR THE DISTR1CT oF CoLUMBIA courts mr me u.~sm~¢r @}"§',‘,j‘,jf'§,‘§§;
STEPHEN J. BECKER, )
Plaintiff, §
v. § Civil Action No.  
SHELITA N. PARHAM, i
Defendant. §
MEMoRANDUM oP1N1oN

This matter is before the Court on consideration of the plaintiff’ s application to proceed
in forma pauperis and his pro se "Notice of Removal," which is construed as a civil complaint.
The application will be granted, and the complaint will be dismissed.

On the defendant’s motion, the Superior Court of the District of Columbia has issued a
civil protection order against the plaintiff on or about January 31, 2011, see Compl. 11 3, and that
order apparently was extended for another year, ia'. 11 6', see id., Ex. (Order, Parham v. Becker,
No. 2011 CPO 184 (D.C. Super. Ct. filed June 6, 20l2)). According to the plaintiff, the
presiding judge has violated provisions of the Code of Judicial Conduct and has expressed bias
against him. See ia’. 1111 9-10. Further, he complains that he "can’t get a fair and impartial
hearing in the Superior Court, and if [he] Appeal[s] the decision . . . you still lose." Ia’. 11 16.

By filing this action, it appears that the plaintiff asks this Court to review or overturn the
Superior Court’s rulings. This Court has no such jurisdiction, and declines to intervene in a
matter pending before the Superior Court. See, e.g., Mooreman v. U.S. Bank, N.A., No. 10-1219,
2010 WL 2884661, at *1 (D.D.C. July 10, 2010); Fleming v. Um`ted States, 847 F. Supp. 170,

172 (D.D.C. 1994), ajj"d, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

Accordingly, the Court will dismiss this action without prejudice for lack of subject

matter jurisdiction. An Order consistent with this Memorandum Opinion is issued separately.

DATE; h j Z{//' Z/ g/`/h»~/ b 

United States District Judge